 


109 HCON 194 IH: Expressing the sense of the Congress that the display of the Ten Commandments in public buildings does not violate the first amendment to the Constitution of the United States.
U.S. House of Representatives
2005-06-28
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
IV 
109th CONGRESS 
1st Session 
H. CON. RES. 194 
IN THE HOUSE OF REPRESENTATIVES 
 
June 28, 2005 
Mr. Melancon (for himself and Mr. McCaul of Texas) submitted the following concurrent resolution; which was referred to the Committee on the Judiciary 
 
CONCURRENT RESOLUTION 
Expressing the sense of the Congress that the display of the Ten Commandments in public buildings does not violate the first amendment to the Constitution of the United States. 
  
Whereas the Ten Commandments are a historical document that played a significant role in the foundation of our system of law and government; 
Whereas our forefathers built the United States Constitution on the bedrock of our common values; 
Whereas our first amendment rights provide for freedom of expression, including religious expression; 
Whereas the recent split decision by the United States Supreme Court has created confusion about the role of religion in the public sphere; and 
Whereas in the ruling of June 28, 2005, the Supreme Court of the United States found in its decision in McCreary County v. American Civil Liberties Union of Kentucky that the first amendment prohibits the Ten Commandments from being displayed in courts of law in certain instances: Now, therefore, be it  
 
That it is the sense of the Congress that the display of the Ten Commandments in public buildings does not violate the first amendment to the Constitution of the United States. 
 
